DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1.  Claim 1 recites in part “a drive voltage applied to the liquid crystal layer  is controlled based on the external light intensity detected by the external light sensor.”  One having ordinary skill in the art would be unable to determine the relationship between the drive voltage and the external light intensity, therefore any relationship shall satisfy this limitation.
Claims 2-5 are similarly rejected due to dependency to claim 1. 
Regarding Claim 6.  Claim 6 recites in part “a drive voltage applied to the liquid crystal layer is controlled based on the eye gaze detected by the tracking sensor.”  One having ordinary 
Claim 7 is similarly rejected due to dependency to claim 6. 
Regarding Claim 8.  Claim 8 recites in part “a drive voltage applied to the liquid crystal layer  is controlled based on the external light intensity detected by the external light sensor.”  One having ordinary skill in the art would be unable to determine the relationship between the drive voltage and the external light intensity, therefore any relationship shall satisfy this limitation.
9-14 are similarly rejected due to dependency to claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200371386 A1 to Liou et al. in view of US 20140191933 A1 to Fan further in view of US 20180113334 A1 to Fang et al.
Regarding Claim 1.  Liou discloses a display system comprising: an external light sensor detecting an external light intensity (para 47); a display panel (See Fig. 7 display 300) modulating a first polarization component having a first polarization axis (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114); a viewing angle control panel (Fig. 7 light adjusting panel 120) comprising a liquid crystal layer containing liquid crystal molecules (Fig. 7 medium layer 306) , configured such that a drive voltage applied to the liquid crystal layer  is controlled based on the external light intensity detected by the external light sensor, and transmitting a second polarization component having a second polarization axis different form the first polarization axis (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must 
Liou does not specifically disclose a liquid crystal layer containing liquid crystal molecules twist-aligned, a polarization axis rotation element disposed between the viewing angle 
However, Fan discloses a liquid crystal layer containing liquid crystal molecules twist-aligned (para 51).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Fang discloses a polarization axis rotation element disposed between the viewing angle control panel and the display panel (See Fig. 10 half wave plate 124), and rotating the second polarization axis of the second polarization component transmitted through the viewing angle control panel (as shown in Fig. 10) to rotate the polarization axis.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a liquid crystal layer containing liquid crystal molecules twist-aligned, a polarization axis rotation element disposed between the viewing angle control panel and the display panel, and rotating the second polarization axis of the second polarization component transmitted through the viewing angle control panel.
Regarding Claim 2.  Liou further discloses an illumination device incorporating a light-emitting element (See Liou Fig. 1 backlight 110), and configured to emit illumination light toward the display panel, wherein a luminance level of the light-emitting element when the external light intensity is greater than or equal to the threshold value is equal to the luminance level of the light-emitting element when the external light intensity is less than the threshold value (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) . 
Regarding Claim 3.  Liou further discloses an illumination device incorporating a light-emitting element (See Liou Fig. 1 backlight 110), and configured to emit illumination light toward the display panel, wherein a luminance level of the light-emitting element when the external light intensity is less than the threshold value is greater than the luminance level of the light-emitting element when the external light intensity is greater than or equal to the threshold value (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114). 
Regarding Claim 4.  Liou Fang and Fan further discloses a first polarizer disposed on a front side of the display panel (See Liou Fig. 1 PL), wherein an alignment direction of the liquid crystal molecule located in a middle layer of the liquid crystal layer is substantially parallel to a first transmission axis of the first polarizer (See Fang Fig. 10). 
Regarding Claim 5.  Fang further discloses a second polarizer disposed between the display panel and the polarization axis rotation element (Fig 10 polarizer 142); and a third polarizer disposed between the polarization axis rotation element and the viewing angle control panel (Fig. 10 polarizer 1231), wherein the second polarizer has a second transmission axis to transmit the first polarization component, the third polarizer has a third transmission axis to transmit the second polarization component, and the polarization axis rotation element is configured to impart a retardation of 1/2 wavelength to the second polarization component, and has an optical axis in a direction halfway between a direction of the second transmission axis and a direction of the third transmission axis (See Fig. 10). 
Regarding Claim 6.  Liou discloses a display system comprising: a display panel (See Fig. 7 display 300) modulating a first polarization component having a first polarization axis (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. 
Liou does not specifically disclose a liquid crystal layer containing liquid crystal molecules twist-aligned, a polarization axis rotation element disposed between the viewing angle control panel and the display panel, and rotating the second polarization axis of the second polarization component transmitted through the viewing angle control panel.
However, Fan discloses a liquid crystal layer containing liquid crystal molecules twist-aligned (para 51).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Further, Fang discloses a polarization axis rotation element disposed between the viewing angle control panel and the display panel (See Fig. 10A half wave plate 124), and rotating the second polarization axis of the second polarization component transmitted through the viewing angle control panel (as shown in Fig. 10A) to rotate the polarization axis.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a liquid crystal layer containing liquid crystal molecules twist-aligned, a polarization axis rotation element disposed between the viewing angle control panel and the display panel, and rotating the second polarization axis of the second polarization component transmitted through the viewing angle control panel.
Regarding Claim 7.  Liou Fang and Fan further discloses a first polarizer disposed on a front side of the display panel (See Liou Fig. 1 PL), wherein an alignment direction of the liquid crystal molecule located in a middle layer of the liquid crystal layer is substantially parallel to a first absorption axis of the first polarizer (See Fang Fig. 10). 
Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200254876 A1 to Cordell in view of  US 20200371386 A1 to Liou et al. further in view of US 20140191933 A1 to Fan.
Regarding Claim 8.  Cordell discloses a vehicle comprising: a front window disposed in a front part of the vehicle (Fig. 2C window 206); a driver seat and a passenger seat (See Fig. 2C); a display device disposed in front of the driver seat and the passenger seat (Fig. 2A head unit 104); and an external light sensor detecting an external light intensity (Fig. 2C camera 112).
Cordell does not specifically disclose a display panel; and a viewing angle control panel comprising a liquid crystal layer containing liquid crystal molecules twist-aligned, and configured such that a drive voltage applied to the liquid crystal layer is controlled based on the external light intensity detected by the external light sensor, and the drive voltage when the external light intensity is less than a threshold value is greater than the drive voltage when the external light intensity is greater than or equal to the threshold value. 
However, Liou discloses a display system comprising: an external light sensor detecting an external light intensity (para 47); a display panel (See Fig. 7 display 300); and a viewing angle control panel (Fig. 7 light adjusting panel 120) comprising a liquid crystal layer containing liquid crystal molecules (Fig. 7 medium layer 306) , configured such that a drive voltage applied to the liquid crystal layer  is controlled based on the external light intensity detected by the external light sensor (While features of an apparatus may be recited either structurally or functionally, 

Further, Fan discloses a liquid crystal layer containing liquid crystal molecules twist-aligned (para 51).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a display panel; and a viewing angle control panel comprising a liquid crystal layer containing liquid crystal molecules twist-aligned, and configured such that a drive voltage applied to the liquid crystal layer is controlled based on the external light intensity detected by the external light sensor, and the drive voltage when the external light intensity is less than a threshold value is greater than the drive voltage when the external light intensity is greater than or equal to the threshold value.
Regarding Claim 9.  Cordell, Liou and Fan further discloses a the driver seat and the passenger seat are arranged in a first direction (As shown in Cordell Fig. 2C), and an alignment direction of the liquid crystal molecule located in a middle layer of the liquid crystal layer is substantially orthogonal to the first direction (As shown in Fan Fig. 2B). 
Regarding Claim 10.  Cordell, Liou and Fan further discloses an illumination device incorporating a light-emitting element, and configured to emit illumination light toward the display panel (Fig. 1 backlight source 110), wherein a luminance level of the light-emitting element when the external light intensity is greater than or equal to the threshold value is equal to the luminance level of the light-emitting element when the external light intensity is less than the threshold value (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure 
Regarding Claim 11.  Cordell, Liou and Fan further discloses an illumination device incorporating a light-emitting element, and configured to emit illumination light toward the display panel (Fig. 1 backlight source 110), wherein a luminance level of the light-emitting element when the external light intensity is less than the threshold value is greater than the luminance level of the light-emitting element when the external light intensity is greater than or equal to the threshold value (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114). 
Claim 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cordell, Liou and Fan as applied to claim 9 in view of US 20180113334 A1 to Fang et al.
Regarding Claim 12.  As stated above Cordell, Liou and Fan discloses all the limitations of base claim 9.
Cordell, Liou and Fan do not specifically disclose that the display panel is configured to modulate a first polarization component having a first polarization axis, and the viewing angle control panel is configured to transmit a second polarization component having a second polarization axis different from the first polarization axis. The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
However, Fang discloses a display panel is configured to modulate a first polarization component having a first polarization axis, and the viewing angle control panel is configured to transmit a second polarization component having a second polarization axis different from the first polarization axis (as shown in Fig. 10, para 50-54). 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a display panel is configured to modulate a first polarization component having a first polarization axis, and the viewing angle control panel is configured to transmit a second polarization component having a second polarization axis different from the first polarization axis.
Regarding Claim 13.  Fang discloses a polarization axis rotation element disposed between the viewing angle control panel and the display panel, and configured to rotate the second polarization axis of the second polarization component transmitted through the viewing angle control panel (Fig. 10 half wave plate 124). 
Regarding Claim 14.  Fang further discloses a second polarizer disposed between the display panel and the polarization axis rotation element (Fig 10 polarizer 142); and a third polarizer disposed between the polarization axis rotation element and the viewing angle control panel (Fig. 10 polarizer 1231), wherein the second polarizer has a second transmission axis to transmit the first polarization component, the third polarizer has a third transmission axis to transmit the second polarization component, and the polarization axis rotation element is configured to impart a retardation of 1/2 wavelength to the second polarization component, and having an optical axis in a direction halfway between a direction of the second transmission axis and a direction of the third transmission axis (See Fig. 10). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/EDMOND C LAU/            Primary Examiner, Art Unit 2871